Fourth Court of Appeals
                               San Antonio, Texas
                                    October 13, 2021

                                  No. 04-21-00265-CV

               IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN,

               From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 18-11-25367-CV
                        Honorable Vivian Torres, Judge Presiding


                                     ORDER

      Appellant’s third motion for extension of time to file Appellant’s brief is
GRANTED. Appellant’s brief is due October 18, 2021. No further extensions will be
granted absent extenuating circumstances.




                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court